NOTE: This order is nonprecedential _
United States Court of AppeaIs
for the FederaI Circuit
EDWARD E. ESCUDERO,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,__
Responden.t.
2011-3020
Petiti0n for review of the Merit Systems Protecti0n
Board in case no. DA0752100118-I-1.
ON MOTION '
0 R D E R
Edward E. Escudero moves for leave to proceed in
forma pauperis
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted.

ESCUDERO V. MSPB
FOR THE COURT
 1 9 mn /s/ Jan Horba1y
Date
cc: EdWard E. EsCuder0
Sara B. Rearden, Esq.
s20
J an Horba1y
Clerk
FlLEl3 -
U.3. UOUI`|' 0F APPEALS FOR
THE FEDEBF.L ClRCilIT
JAN 1 9 2011
1mmasm
cu;-ns s